DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-5, 7-14 and 16-22 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.  This office action is non-final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

5.	Claims 1-3, 5, 7-12, 14 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHIMY et al (2011/0069940) and in view of URBAN (2013/0290117).
As to claims 1-2, SHIMY discloses systems and methods for automatically detecting users within detection regions of media devices and further discloses a method of determining usage patterns, the method comprising:
Determining (Control Circuitry “CC” associated with User-TVE, User-CE, wireless Media Device “MD” and other Headend or Provider, figs.3-4, [0048-0054] and [0091-0100]) a user of a plurality of users and a user device of a plurality of user devices when content is processed by the user on the user device (figs.3-20, [0003-0010], [0064-0065], [0077-0082], [0085-0092-detect/tracks habit(s)/movement patterns], [0102] and [0159-0161-content processed), note the CC is associated with media device(s) MD of each user(s) and as the user moves to various region(s) associated with the primary MD or other MDs, content is processed by the user on the user MD, if a user MD is showing a specific content and detects a user within a predetermined region of the user MD, the content is processed by the user MD based on predetermined settings associated with the user; detects MD(s) and tracks habit(s)/movement patterns based on location, time, etc., and continuously seamlessly access content (record, play, access, interact, etc.);
Gathering (CC) information about the content; preprocessing the usage information about the content wherein preprocessing the usage information about the content comprises distinguishing the user from: another user of the plurality of users who uses the same user device as the user, (--the same user who uses a different browser-EPG and web sites, [0045-obtains profiles from websites user accesses], [0068] and [0084]), and the same user who uses a different user device of the plurality of user devices and a different network ([0049-0053], [0056], [0058-0059] and [0099-0104]): the gateway or MD (Control Circuitry “CC”, User-TVE, User-CE and other Headend or Provider), identifies MDs: PDAs, smartphones, video player, music player or other weird and wireless MDs, using biometric recognition, password and other device recognition identify user(s) and device(s) including respective network (RF, Bluetooth, Wi-Fi, WiMax, IP, infrared signals, IEEE and other wire and wireless network) associated with the MDs, where data are formatted and communicated to the various MDs around the primary MD or gateway, the primary MDs also share content with each other, and 
in response to preprocessing the usage information about the content analyzing patterns of the content processed by the user, wherein analyzing the patterns of the content comprises detecting a typical user session, having a first plurality of patterns of the patterns, and an atypical user session having a second plurality of patterns of the patterns, providing the analyzed patterns of the content to an advertisement server; receiving advertisements based on the analyzed patterns from the advertisement server; and transmitting the received advertisements to the user device associated with the user ([0042-0044], [0085-0092-detect/tracks movement patterns], [0089-0097], [0102], [0121-0123-targeting ads], [0124-0127], [0135-0140] and [0159-0161-content processed), note the CC monitors user(s) activities and patterns, determines particular past movement pattern(s) in real-time, identifies many movement patterns, time, location(s), etc., associated with regular user(s) at MD(s), specific user(s) may be watching a specific content, based on detected user(s) movement patterns (time, location(s) or region(s)) and other settings (parental control, profile, history, etc.) associated with the user(s) is communicated locally or remote to a provider to processed content (formats and personalized or customized specific paid content, ads, etc.) to tailor desired version(s) of content to specific user(s) or implements specific trick play function(s) (pausing/resuming content on MDs); detects device(s) and tracks habit(s)/movement patterns based on location, time, etc., and continuously seamlessly access content (record, play, access, interact, etc.) and further provides options for registering, authenticating, etc., user(s); and characterizing the user based on the analyzed avoiding characterization based on information associated with the detected atypical user session ([0089-0097] and [0124-0126]), uses various statistic and probability values to detect specific user(s) session, including movement patterns with respect to specific durations on time interval, correlated data may be used to define probabilities to future movements of user(s), pattern recognition may also be used to determine whether user(s) has exhibited a particular  movement in the past or likely exhibiting one determined past movement in real-time and accounting for variations as to irregular user(s) movements (short movements between devices in a relatively short time intervals) to correctly determine corresponding movement patterns, to efficiently generate profile(s) to target content to user(s) based on the profile(s).
SHMY distinguishes a user from other users associated with the primary MD including receiving at the primary MD, profiles associated with user website accesses ([0045], [0068] and [0084]), BUT appears silent as to distinguishing the user from: another user of the plurality of users who uses a different browser.
However, in the same field of endeavor, URBAN discloses detection exit behavior of an Internet user and further discloses monitoring a user’s browser interactions and generating browser preferences based on the interactions and tailor ads to the user based on browser preferences (figs.1-6, {0015], [0021-0024], [0026-0029], [0039-0045] and [0051-0054]) 
             Hence it would have been obvious to one or ordinary skill in the art at the time of the invention to incorporate the teaching of URBAN into the system of SHIMY to include a user monitor user(s) interactions with browsers to generate preferences as to specific browsers and tailor content to user(s) based on browser preferences of user(s).
	As to claim 3, SHIMY further discloses registering the plurality of users, the plurality of user devices, and services to which the plurality of users have subscribed ([0040-0042], [0098, [0114], [0129] provides subscription services and includes a database of subscriber IDs, location, services served and further uses access rights as to other service(s)
	As to claim 5, SHIMY further discloses wherein analyzing the patterns of the content comprises accessing a database associated with the user device ([0085-0092], [0102], [0126-0127], [0135-0140], and [0159-0161]), note remarks in claims 1-2.
	As to claims 7-8, SHIMY further discloses wherein characterizing the user comprises defining content description used by the user, wherein the content description is one or more of a title, a category, a time and location, and user context description and wherein characterizing the user comprises determining types of data of the content processed by the user ([0040-0042], [0073], [0085-0092], [0120-0123], [0125-0127] and [0135-0137]), note remarks in claims 1-2.
	As to claim 9, SHIMY further discloses loading different menu options on the user device based on the step of characterizing ([0040-0042], [0085-0092], [0102], [0126-0127], [0135-0140], and [0159-0161]), note remarks in claims 1-2.
	As to claims 10-11, the claimed “A gateway for determining usage patterns, the gateway…” is composed of the same structural elements that were discussed with respect to claims 1-2.
	Clam 12 is met as previously discussed in claim 3.
	Clam 14 is met as previously discussed in claim 5.
	Clam 16 is met as previously discussed in claim 7.
	Clam 17 is met as previously discussed in claim 8.
	Clam 18 is met as previously discussed in claim 9.
	Clams 19-20 are met as previously discussed in claims 1-

s 4 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHIMY et al (2011/0069940) and in view of URBAN (2013/0290117) and further in view of NIYOGI et al (2009/0228335).
	As to claims 4 and 13, SHIMY as modified by URBAN, disclose all the claim limitations as discussed above with respect to claims 1 and 13, including monitoring browsing and navigating cursor movement or selection ([0033-0034], [0042], [0062] and 0142]), BUT silent as to wherein to analyze the patterns of the content, the gateway is operable to track browsing information of the user and mouse clicks of the user device associated with the user.
	However, in the same field of endeavor, NIYOGI discloses generating and presenting targeted Ads and further discloses analyzing the patterns of the content, the gateway is operable to track browsing information of the user and mouse clicks of the user device associated with the user (figs.1-4, [0036], [0040-0041], [[0049], [0057-0058], [0067]] and [0097-0102])
	Hence it would have been obvious to one or ordinary skill in the art at the time of the invention to incorporate the teaching of NIYOGI into the system of SHIMY as modified by URBAN to include a user monitor user(s) interactions with respect to clicking of content to efficiently target content (Ads, products, etc.) to users based on interaction using specific input devices, such as mouse, to interact or clicking through events, objects, etc., within the displayed video or stream.

7.	Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHIMY et al (2011/0069940) and in view of URBAN (2013/0290117) and further in view of CAMPBELL et al (2012/0278179).
	As to claims 21-22, SHIMY as modified by URBAN, disclose all the claim limitations as discussed above with respect to claims 1 and 10 respectively, including where the gateway or primary MD, detects the atypical user, uses distance or proximity patterns to discover patterns processed by the user based note remarks in claim 1, i.e., uses various statistic and probability values to detect specific user(s) session, including movement patterns with respect to specific durations on time interval, correlated data may be used to define probabilities to future movements of user(s)--, BUT appears silent as to using Mahalanobis distance statistics in a session space associated with the user
	However, in the same field of endeavor, CAMPBELL discloses systems and methods for deducing user information from input device behavior and further discloses using Mahalanobis distance statistics in a session space associated with the user (figs.1-12, Abstract, [0013], [0083-0085], [0096-0099] and [0142-0149]), note users input behavior with the gateway or the primary device may be recorded as a clickstream, tracks user(s) behavior patterns during consumption of media or interactions, actions, etc., with media devices where the App detects similarity between actions and/or users by defining distance functions and further uses other distance functions including Mahalanobis distance statistics in a session associated with user(s).
	Hence it would have been obvious to one or ordinary skill in the art at the time of the invention to incorporate the teaching of CAMPBELLI into the system of SHIMY as modified by URBAN to monitor user(s) interactions or actions with the gateway, identify patterns across a population of users to efficiently process segments of content for the user(s) accordingly.

	Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG